Exhibit 10.2

 



AGREEMENT NOT TO DISSENT

 

THIS AGREEMENT NOT TO DISSENT (this “Agreement”) is dated as of January 13,
2017, by and among Clayton W. Williams, Jr., an individual (the “Stockholder”),
Noble Energy, Inc., a Delaware corporation (“Parent”), and, solely for purposes
of Section 9 hereof, Clayton Williams Energy, Inc., a Delaware corporation (the
“Company”).

 

W I T N E S S E T H:

 

WHEREAS, concurrently with the execution and delivery of this Agreement, Parent,
the Company, Wild West Merger Sub, Inc., a Delaware corporation and an indirect
wholly owned subsidiary of Parent (“Merger Sub”), and NBL Permian LLC, a
Delaware limited liability company and an indirect wholly owned subsidiary of
Parent, are entering into an Agreement and Plan of Merger, dated as of the date
hereof (as the same may be amended or supplemented, the “Merger Agreement”),
providing that, among other things, upon the terms and subject to the conditions
set forth in the Merger Agreement, the Company will be merged with Merger Sub
(the “Merger”), and each outstanding share of common stock, par value $0.10 per
share, of the Company (“Company Common Stock”) will be converted into the Merger
Consideration;

 

WHEREAS, the Stockholder beneficially owns 3,110,734 shares of Company Common
Stock (such shares of Company Common Stock are referred to herein as the
“Subject Shares”);

 

WHEREAS, as a condition to Parent to enter into the Merger Agreement, Parent has
required that the Stockholder enter into this Agreement;

 

WHEREAS, the Company has requested that the Stockholder enter into this
Agreement; and

 

WHEREAS, the execution and delivery of this Agreement by the Stockholder, and
the form and substance of this Agreement, have been reviewed by the Audit
Committee of the Company’s Board in consultation with outside legal counsel and
recommended by the Committee for approval by the Board of Directors of the
Company, and have been approved by the Board of Directors of the Company.

 



 

 

NOW, THEREFORE, to induce Parent to enter into, and in consideration of its
entering into, the Merger Agreement, and in consideration of the promises and
the representations, warranties and agreements contained herein and therein, the
parties, intending to be legally bound hereby, agree as follows:

 



1.                  Representations and Warranties of the Stockholder. The
Stockholder hereby represents and warrants to Parent as of the date hereof as
follows:

 

(a)                Due Organization; Qualification. If the Stockholder is an
entity, the Stockholder is duly formed under the laws of its jurisdiction of
organization and is validly existing and in good standing under the laws
thereof.

 

(b)               Authority; No Violation. If the Stockholder is an entity, the
Stockholder has full organizational power and authority to execute and deliver
this Agreement and to perform its obligations hereunder. If the Stockholder is
an entity, the execution and delivery of this Agreement and the performance of
its obligations hereunder have been duly and validly approved by the governing
authority of the Stockholder, and no other organizational proceedings on the
part of the Stockholder are necessary to approve this Agreement and to perform
its obligations hereunder. This Agreement has been duly and validly executed and
delivered by the Stockholder and (assuming due authorization, execution and
delivery by Parent) this Agreement constitutes a valid and binding obligation of
the Stockholder, enforceable against the Stockholder in accordance with its
terms, except that such enforceability (i) may be limited by bankruptcy,
insolvency, moratorium or other similar laws affecting or relating to the
enforcement of creditors’ rights generally and (ii) is subject to general
principles of equity and the discretion of the court before which any
proceedings seeking injunctive relief or specific performance may be brought.
Neither the execution and delivery of this Agreement by the Stockholder, nor the
consummation by the Stockholder of the transactions contemplated hereby, nor
compliance by the Stockholder with any of the terms or provisions hereof, will
(x) if the Stockholder is an entity, violate any provision of the governing
documents of the Stockholder, (y) violate any statute, code, ordinance, rule,
regulation, judgment, order, writ, decree or injunction applicable to the
Stockholder, or any of its properties or assets, or (z) violate, conflict with,
result in a breach of any provision of or the loss of any benefit under,
constitute a default (or an event which, with notice or lapse of time, or both,
would constitute a default) under, result in the termination of or a right of
termination or cancellation under, accelerate the performance required by, or
result in the creation of any lien, claim, mortgage, encumbrance, pledge, deed
of trust, security interest, equity or charge of any kind (each, a “Lien”) upon
any of the Subject Shares pursuant to any of the terms, conditions or provisions
of any note, bond, mortgage, indenture, deed of trust, license, lease, agreement
or other instrument or obligation to which the Stockholder is a party, or by
which it or any of its properties or assets may be bound or affected.

 



2

 

(c)                The Subject Shares. As of the date of this Agreement, the
Stockholder is the beneficial owner of and has the sole right to vote and
dispose of the Subject Shares, free and clear of any Liens whatsoever, except
for any Liens which arise hereunder. None of the Subject Shares is subject to
any voting trust or other agreement, arrangement or restriction, except as
contemplated by this Agreement. Without limiting the generality of the
foregoing, (i) there are no agreements or arrangements of any kind, contingent
or otherwise, obligating the Stockholder to sell, transfer (including by
tendering into any tender or exchange offer), assign, grant a participation
interest in, option, pledge, hypothecate or otherwise dispose of or encumber,
including by operation of law or otherwise (each, a “Transfer”), or cause to be
Transferred, any of the Subject Shares, other than a Transfer, such as a hedging
or derivative transaction, with respect to which such Shareholder retains its
Subject Shares and the sole right to vote, dispose of and exercise dissenters’
rights with respect to its Subject Shares during the Applicable Period, and (ii)
no Person has any contractual or other right or obligation to purchase or
otherwise acquire any of the Subject Shares. Other than the Subject Shares and
the Company Warrant, such Stockholder does not own any equity interests or other
equity-based securities in the Company or any of its Subsidiaries.

 

(d)               Absence of Litigation. There is no litigation, suit, claim,
action, proceeding or investigation pending, or to the knowledge of the
Stockholder, threatened against the Stockholder, or any property or asset of the
Stockholder, before any Governmental Authority that seeks to delay or prevent
the consummation of the transactions contemplated by this Agreement.

 

(e)                No Consents Required. No consent of, or registration,
declaration or filing with, any Person or Governmental Authority is required to
be obtained or made by or with respect to the Stockholder in connection with the
execution, delivery and performance of this Agreement and except for any
applicable requirements and filings with the SEC, if any, under the Exchange Act
and except where the failure to obtain such consents, approvals, authorizations
or permits, or to make such filings or notifications, would not prevent or delay
the performance by the Stockholder of the Stockholder’s obligations under this
Agreement in any material respect.

 

(f)                Reliance. The Stockholder understands and acknowledges that
Parent is entering into, and causing Merger Sub to enter into, the Merger
Agreement in reliance upon the Stockholder’s execution and delivery of this
Agreement.

 

(g)               Stockholder Has Adequate Information. The Stockholder is a
sophisticated seller with respect to the Subject Shares and has adequate
information concerning the business and financial condition of Parent to make an
informed decision regarding the Merger and the transactions contemplated thereby
and has independently and without reliance upon Parent and based on such
information as the Stockholder has deemed appropriate, made its own analysis and
decision to enter into this Agreement. The Stockholder acknowledges that Parent
has not made and does not make any representation or warranty, whether express
or implied, of any kind or character except as expressly set forth in this
Agreement. Notwithstanding the foregoing, and for the elimination of doubt,
Stockholder is not waiving and is expressly preserving any claims that might
arise in connection with the Registration Statement contemplated to be filed in
connection with the Merger.

 



3

 

2.                  Representations and Warranties of Parent. Parent hereby
represents and warrants to the Stockholder as of the date hereof as follows:

 

(a)                Due Organization. Parent is a corporation duly incorporated
under the laws of the State of Delaware and is validly existing and in good
standing under the laws thereof.

 

(b)               Authority; No Violation. Parent has full corporate power and
authority to execute and deliver this Agreement. The execution and delivery of
this Agreement have been duly and validly approved by the Board of Directors of
Parent and no other corporate proceedings on the part of Parent are necessary to
approve this Agreement. This Agreement has been duly and validly executed and
delivered by Parent and (assuming due authorization, execution and delivery by
the Stockholder) this Agreement constitutes a valid and binding obligation of
Parent, enforceable against Parent in accordance with its terms except that such
enforceability (i) may be limited by bankruptcy, insolvency, moratorium or other
similar laws affecting or relating to the enforcement of creditors’ rights
generally and (ii) is subject to general principles of equity and the discretion
of the court before which any proceedings seeking injunctive relief or specific
performance may be brought. Neither the execution and delivery of this Agreement
by Parent, nor the consummation by Parent of the transactions contemplated
hereby, nor compliance by Parent with any of the terms or provisions hereof,
will (x) violate any provision of the governing documents of Parent or the
certificate of incorporation, by-laws or similar governing documents of any of
Parent’s Subsidiaries, (y) violate any statute, code, ordinance, rule,
regulation, judgment, order, writ, decree or injunction applicable to the Parent
or any of Parent’s Subsidiaries, or any of their respective properties or
assets, or (z) violate, conflict with, result in a breach of any provision of or
the loss of any benefit under, constitute a default (or an event which, with
notice or lapse of time, or both, would constitute a default) under, result in
the termination of or a right of termination or cancellation under, accelerate
the performance required by, or result in the creation of any Lien upon any of
the respective properties or assets of Parent or any of Parent’s Subsidiaries
under, any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which Parent or any of Parent’s Subsidiaries is a party, or by
which they or any of their respective properties or assets may be bound or
affected.

 



4

 

3.                  Covenants of the Stockholder. The Stockholder agrees as
follows; provided that all of the following covenants shall apply solely to
actions taken by the Stockholder in its capacity as a stockholder of the
Company:

 

(a)                Dissenters’ Rights. The Stockholder hereby waives, and agrees
not to exercise or assert, if applicable, and to cause any record holder of any
Subject Shares to waive and not to exercise or assert, if applicable, any
appraisal rights under Section 262 of the DGCL in connection with the Merger.

 

(b)               No Transfers. Except as provided in the last sentence of this
Section 3(b), the Stockholder agrees not to, and to cause any record holder of
any Subject Shares, not to, in any such case directly or indirectly, during the
Applicable Period (i) Transfer or enter into any agreement, option or other
arrangement (including any profit sharing arrangement) with respect to the
Transfer of, any Subject Shares (or any interest therein) to any Person, other
than the exchange of the Subject Shares for Merger Consideration in accordance
with the Merger Agreement, or (ii) grant any proxies, or deposit any Subject
Shares into any voting trust or enter into any voting arrangement, whether by
proxy, voting agreement or otherwise, with respect to the Subject Shares, other
than pursuant to this Agreement. Subject to the last sentence of this Section
3(b), the Stockholder further agrees not to commit or agree to take, and to
cause any record holder of any Subject Shares not to commit or agree to take,
any of the foregoing actions during the Applicable Period. Notwithstanding the
foregoing, the Stockholder shall have the right to Transfer its Subject Shares
to an Affiliate if and only if such Affiliate shall have agreed in writing, in a
manner acceptable in form and substance to Parent, (i) to accept such Subject
Shares subject to the terms and conditions of this Agreement, and (ii) to be
bound by this Agreement as if it were “the Stockholder” for all purposes of this
Agreement; provided, however, that no such transfer shall relieve the
Stockholder from its obligations under this Agreement with respect to any
Subject Shares.

 



5

 

(c)                Agreement to Vote Subject Shares Against Alternative
Transactions. During the Applicable Period (as defined below), at any meeting of
the stockholders of the Company, however called, or at any postponement or
adjournment thereof, or in connection with any written consent of the
stockholders of the Company or in any other circumstance upon which a vote,
consent or other approval of all or some of the stockholders of the Company is
sought, the Stockholder shall, and shall cause any holder of record of the
Subject Shares on any applicable record date to, vote or, if stockholders are
requested to vote their shares through the execution of an action by written
consent in lieu of such meeting of stockholders of the Company, execute a
written consent or consents with respect to, all of the Subject Shares: (i)
against any merger agreement or merger (other than the Merger Agreement and the
Merger), consolidation, combination, sale or transfer of a material amount of
assets, reorganization, recapitalization, dissolution, liquidation or winding up
of or by the Company or any of its Subsidiaries or any Alternative Proposal, and
(ii) against any amendment of the Company’s certificate of incorporation or
by-laws or other proposal or transaction involving the Company or any of its
Subsidiaries, which amendment or other proposal or transaction would in any
manner delay, impede, frustrate, prevent or nullify the Merger, the Merger
Agreement or any of the transactions contemplated by the Merger Agreement or
change in any manner the voting rights of any outstanding class of capital stock
of the Company. During the Applicable Period, the Stockholder shall retain at
all times the right to vote all of the Subject Shares in the Stockholder’s sole
discretion and without any other limitation on those matters other than those
set forth in this Section 3(c) that are at any time or from time to time
presented for consideration to the Company’s stockholders generally. During the
Applicable Period, in the event that any meeting of the stockholders of the
Company is held, the Stockholder shall (or shall cause the holder of record on
any applicable record date to) appear at such meeting or otherwise cause all of
the Subject Shares to be counted as present thereat for purposes of establishing
a quorum. During the Applicable Period, the Stockholder further agrees not to
commit or agree, and to cause any record holder of any Subject Shares not to
commit or agree, to take any action inconsistent with the foregoing during the
Applicable Period. “Applicable Period” means the period from and including the
date of this Agreement to and including the date of the termination of the
Merger Agreement; provided, however, that if the Merger Agreement is terminated
by Parent or by the Company pursuant to Section 9.1(f) of the Merger Agreement
or by Parent pursuant to Section 9.1(c) of the Merger Agreement, the Applicable
Period shall extend through and including the date that is 180 days following
such termination.

 

(d)               Adjustment to Subject Shares. In case of a stock dividend or
distribution, or any change in the Company Common Stock by reason of any stock
dividend or distribution, split-up, recapitalization, combination, exchange of
shares or the like, the term “Subject Shares” shall be deemed to refer to and
include the Subject Shares as well as all such stock dividends and distributions
and any securities into which or for which any or all of the Subject Shares may
be changed or exchanged or which are received in such transaction.

 



6

 

(e)                Non-Solicitation. Except to the extent that the Company or
the Company Board is permitted to do so under the Merger Agreement, but subject
to any limitations imposed on the Company or the Company Board under the Merger
Agreement, the Stockholder agrees, solely in its capacity as a stockholder of
the Company, that it shall not, and shall cause its Affiliates and its and their
respective agents and representatives not to, directly or indirectly, (i)
initiate, solicit, knowingly encourage or knowingly facilitate (including by way
of furnishing information) any Alternative Proposal, (ii) participate or engage
in any discussions or negotiations with, or disclose any non-public information
or data relating to the Company or any of its Subsidiaries to any Person that
has made an Alternative Proposal, (iii) approve, endorse or recommend (or
publicly propose to approve, endorse or recommend) any Alternative Proposal or
(iv) enter into any letter of intent, term sheet, memorandum of understanding,
merger agreement, acquisition agreement, exchange agreement or any other
agreement with respect to an Alternative Proposal. Each Stockholder will, and
will cause its Affiliates and its and their respective investment bankers,
attorneys, accountants and other representatives to, immediately cease and cause
to be terminated any discussions or negotiations with any Person conducted
heretofore with respect to any Alternative Proposal. Nothing contained in this
Section 3(e) shall prevent any Person affiliated with the Stockholder who is a
director or officer of the Company or designated by the Stockholder as a
director of officer of the Company, when acting in his capacity as a director or
officer of the Company, from exercising his fiduciary duties as a director or
officer of the Company including taking any actions permitted under Section 7.3
of the Merger Agreement.

 

4.                  Assignment; No Third Party Beneficiaries. Except as provided
herein, neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned by any of the parties without the prior written
consent of the other parties hereto, except that Parent may assign, it its sole
discretion, any or all of its rights, interest and obligations hereunder to any
direct or indirect wholly owned Subsidiary of Parent. Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of and be
enforceable by the parties hereto and their respective successors and assigns.
Except as otherwise expressly provided herein, this Agreement (including the
documents and instruments referred to herein) is not intended to confer upon any
Person other than the parties hereto any rights or remedies hereunder; provided,
however, that the Company is an intended third party beneficiary of the
agreement of the Stockholder set forth in Section 3(a) hereof.

 

5.                  Termination. This Agreement and the covenants and agreements
set forth in this Agreement shall automatically terminate (without any further
action of the parties) upon the earliest to occur of: (a) the expiration of the
Applicable Period; (b) the Effective Time; (c) the date of any modification,
waiver or amendment to the Merger Agreement effected without the Stockholder’s
consent that (y) decreases the amount or changes the form of consideration
payable to all of the stockholders of the Company pursuant to the terms of the
Merger Agreement as in effect on the date of this Agreement or (z) otherwise
materially adversely affects the interests of the stockholders of the Company;
and (d) the mutual written consent of the parties hereto. In the event of
termination of this Agreement pursuant to this Section 5, this Agreement shall
become void and of no effect with no liability on the part of any party;
provided, however, that no such termination shall relieve any party from
liability for any breach hereof prior to such termination

 

6.                  General Provisions.

 

(a)                Amendments. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto.

 



7

 

(b)               Notice. All notices and other communications hereunder shall
be in writing and shall be deemed given if delivered personally, telecopied
(which is confirmed) or sent by overnight courier (providing proof of delivery)
at the following addresses (or at such other address for a party as specified by
like notice, provided, that notices of a change of address will be effective
only upon receipt thereof):

 

 



  (i)                 If to the Stockholder, to:       c/o Clayton Williams
Energy, Inc.   6 Desta Drive, Suite 6500   Midland, TX 79705   Attention:  
General Counsel   Facsimile:   432-688-3468         With copies (which shall not
constitute notice) to:         Latham & Watkins LLP   811 Main Street, Suite
3700   Houston, Texas, 77002   Attention: Michael Dillard     John Greer  
Facsimile:   (713) 546-5401         (ii)               If to Parent, to:      
c/o Noble Energy, Inc.   1001 Noble Energy Way   Houston, TX 77070  
Attention:   General Counsel         With copies (which shall not constitute
notice) to:         Skadden, Arps, Slate, Meagher & Flom LLP   1000 Louisiana
St., Suite 6800   Houston, TX 77002   Attention: Frank E. Bayouth     Eric C.
Otness   Facsimile: (713) 655-5200



  



8

 

(c)                Interpretation. When a reference is made in this Agreement to
a Section, such reference shall be to a Section to this Agreement unless
otherwise indicated. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Wherever the words “include,” “includes” or “including” are used
in this Agreement, they shall be deemed to be followed by the words “without
limitation.” The phrases “the date of this Agreement”, “the date hereof” and
terms of similar import, unless the context otherwise requires, shall be deemed
to refer to January 13 , 2017.

 

(d)               Counterparts. This Agreement may be executed in counterparts,
all of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the parties hereto and
delivered to the other parties hereto, it being understood that all parties
hereto need not sign the same counterpart.

 

(e)                Entire Agreement. This Agreement (including the documents and
the instruments referred to herein) constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral, among
the parties hereto with respect to the subject matter hereof.

 

(f)                Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware regardless of
the laws that might otherwise govern under applicable principles of conflicts of
law thereof or of any other jurisdiction.

 

(g)               Severability. If any term, provision, covenant or restriction
herein, or the application thereof to any circumstance, shall, to any extent, be
held by a court of competent jurisdiction to be invalid, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions herein and
the application thereof to any other circumstances, shall remain in full force
and effect, shall not in any way be affected, impaired or invalidated, and shall
be enforced to the fullest extent permitted by law, and the parties hereto shall
reasonably negotiate in good faith a substitute term or provision that comes as
close as possible to the invalidated and unenforceable term or provision, and
that puts each party hereto in a position as nearly comparable as possible to
the position each such party would have been in but for the finding of
invalidity or unenforceability, while remaining valid and enforceable.

 

(h)               Waiver. Any provisions of this Agreement may be waived at any
time by the party that is entitled to the benefits thereof. Any agreement on the
part of a party hereto to any such extension or waiver shall be valid only if
set forth in a written instrument signed on behalf of such party, but such
extension or waiver or failure to insist on strict compliance with an
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure.

 



9

 

(i)                 Further Assurances. The Stockholder will, from time to time,
(i) at the request of Parent take, or cause to be taken, all actions, and do, or
cause to be done, and assist and cooperate with the other parties hereto in
doing, all things reasonably necessary, proper or advisable to carry out the
intent and purposes of this Agreement and (ii) execute and deliver, or cause to
be executed and delivered, such additional or further consents, documents and
other instruments as Parent may reasonably request for the purpose of
effectively carrying out the intent and purposes of this Agreement.

 

(j)                 Publicity. Except as otherwise required by law (including
securities laws and regulations) and the regulations of any national stock
exchange, so long as this Agreement is in effect, the Stockholder shall not
issue or cause the publication of any press release or other public announcement
with respect to, or otherwise make any public statement concerning, the
transactions contemplated by this Agreement or the Merger Agreement, without the
consent of Parent, which consent shall not be unreasonably withheld.

 

(k)               Capitalized Terms. Capitalized terms used but not defined
herein shall have the meanings set forth in the Merger Agreement.

 

7.                  Stockholder Capacity. The Stockholder signs solely in its
capacity as the beneficial owner of the Subject Shares and nothing contained
herein shall limit or affect any actions taken by any officer, director,
partner, Affiliate or representative of the Stockholder who is or becomes an
officer or a director of the Company in his or her capacity as an officer or
director of the Company, and none of such actions in such capacity shall be
deemed to constitute a breach of this Agreement.

 

8.                  Enforcement. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached and that money damages would not be a sufficient remedy of any such
breach. It is accordingly agreed that, in addition to any other remedy to which
they are entitled at law or in equity, the parties hereto shall be entitled to
specific performance and injunctive or other equitable relief, without the
necessity of proving the inadequacy of money damages. Notwithstanding the
foregoing, Parent and Merger Sub agree that with respect to any damage claim
that might be brought against the Stockholder or any of its affiliates under
this Agreement, and without regard to whether such claim sounds in contract,
tort or any other legal or equitable theory of relief, that damages are limited
to actual damages and expressly waive any right to recover special damages,
including without limitation, lost profits as well as any punitive or exemplary
damages. In the event of any litigation over the terms of this Agreement, the
prevailing party in any such litigation shall be entitled to reasonable
attorneys’ fees and costs incurred in connection with such litigation. The
parties hereto further agree that any action or proceeding relating to this
Agreement or the transactions contemplated hereby shall be heard and determined
in the Court of Chancery of the State of Delaware (or, if the Court of Chancery
of the State of Delaware declines to accept jurisdiction over a particular
matter, the Superior Court of the State of Delaware (Complex Commercial
Division) or, if subject matter jurisdiction over the matter that is the subject
of the action or proceeding is vested exclusively in the federal courts of the
United States of America, the federal court of the United States of America
sitting in the district of Delaware) and any appellate court from any thereof.
In addition, each of the parties hereto (a) consents that each party hereto
irrevocably submits to the exclusive jurisdiction and venue of such courts
listed in this Section 8 in the event any dispute arises out of this Agreement
or any of the transactions contemplated hereby, (b) agrees that each party
hereto irrevocably waives the defense of an inconvenient forum and all other
defenses to venue in any such court in any such action or proceeding, and (c)
waives any right to trial by jury with respect to any claim or proceeding
related to or arising out of this Agreement or any of the transactions
contemplated hereby.

 



10

 

9.                  Expense Reimbursement. The Company shall reimburse the
Stockholder for the reasonable fees and out-of-pocket third party expenses,
including reasonable fees of attorneys, incurred by the Stockholder after the
date hereof in connection with or arising from the execution and delivery of, or
performance under, this Agreement within ten (10) Business Days of the receipt
by the Company of written request therefor from the Stockholder; provided,
however, that the aggregate amount of reimbursements that the Company shall be
required to make hereunder to the Stockholder shall not exceed $750,000. For the
avoidance of doubt, no failure of the Company to perform its obligations
hereunder shall limit or in any way excuse the obligations of the Stockholder
under this Agreement.

 

10.              No Ownership Interest. Nothing contained in this Agreement
shall be deemed to vest in Parent or any other Person any direct or indirect
ownership or incidence of ownership of, or with respect to, any Subject Shares.
Subject to the restrictions and requirements set forth in this Agreement, all
rights, ownership and economic benefits of and relating to the Subject Shares
shall remain vested in and belong to the Stockholder, and this Agreement shall
not confer any right, power or authority upon Parent or any other Person to
direct the Stockholder in the voting of any of the Subject Shares (except as
otherwise specifically provided for herein).

 

[Remainder of the page intentionally left blank]

 



11

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date first written above. 

 



  NOBLE ENERGY, INC.         By: /s/Arnold J. Johnson     Name: Arnold J.
Johnson     Title: Senior Vice President         CLAYTON W. WILLIAMS, JR.      
  By: /s/ Clayton W. Williams, Jr.     Clayton W. Williams, Jr.         Solely
for Purposes of Section 9:         CLAYTON WILLIAMS ENERGY, INC.         By: /s/
Mel G. Riggs, Jr.     Name: Mel G. Riggs, Jr.     Title: President



 

12

 

